Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 21 December 1781 to 23 December 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        My Dear General

                            Alliance off Boston december 21st-23 1781
                        
                        I am Sorry to think We are not yet Gone, and there Still Remain Some doubts of our Going to Morrow—This
                            delay I Lament not So Much on private Accounts as I do it on the Account of our Next Campaign in the planning of Which Your
                            Opinion as I will deliver it Must Be of Great Use to the Common Cause—As to the departement of foreign affairs I will Be
                            Happy to justify the Confidence of Congress By Giving My opinion to the Best of My power Whenever it is Asked for—But
                            the Affair of Finances Will I fear Be a difficult point for the American Minister—in Which However I will Be Happy to
                            Help Him with My Utmost Exertions—the Moment I Arrive in france, I will Minutely write to You How things Stand and Give
                            You the Best Accounts in My power.
                        I Have Received Every Mark of Affection in Boston, and am Much Attached to this town to Which I Have So Many
                            obligations—But on public Considerations I Have Been impatient to leave it and Go on Board the frigat Where I Receive
                            all possible Civilities But Where I Had Rather Be Under Sails than at Anchor.
                        There is Nothing New in this Part of the World—For mr temple is not a New thing—But as Your Curiosity May
                            Be Raised upon this Subject, I will tell you My opinion of the Gentleman.
                        Before I Heard His friends, My Suspicions were Great—after I Heard them they were Still Greater—But I paid
                            mr temple, or Rather I Returned a Visit, and When I Came out I Had to mr temple this obligation that not the Shadow of a
                            doubt Remained in His favor—His political Character is this—A personal picque Made Him an opposition Man—the only one
                            Service He Has Rendered to America Has Been the Service of a Spy—That is the Best part of His Character—What follows So
                            Clearly Marks Him as an English Man in His Affections as Well as His principles—He is So much Said By His very friends to
                            Be a Man who is in Want of Monney, and Cannot Support Himself Unless He Receives Monney—Which they Give as an Excuse for
                            His Remaining in England, and Which, Unless Mr Morris pays Him, is an Excuse, I think, for Sending Him off. It is so well
                            known that When He Came with Berkenout, the doctor was the Better Man of the two, that I Can not Conceive there still
                            Remains Any doubts with Any Body.
                        But mr temple is pleased to Remove them—He tells me the Moment He Came to london He waïted on Lord North and
                            Had with Him a Conference of three Hours upon the State of American affairs—thus when He Was late Here He Made it a point
                            to Inquire How far the prejudices of the people were Removed—and so on—He tells Every Body that His View is to Be
                            Employed on the one or the other Side, and particularly to Be Initiated in the American Commission for peace, thus mr
                            temple Clearly prove these two things—1st That He is in the interest of Britain—2dly that He Has not Sense Enough to Hurt
                            any Cause—But the Cause in Which He is Engaged.
                        But for Mr Baudowin’s Sake Whom I Greatly Regard I Wish He Was not so prejudiced in Favor of His Son in law—from Hence Comes that His friends think themselves obliged out of Compliment to tolerate mr temple—He is Now in the Hands
                            of the Attorney General—But as He will Be tried for His life, Great Endeavours Will Be Made to Save Him—and indeed He is
                            not Worth Making So much Ado—the thing I was wishing for is to Have Him Considered as an English man, and for the
                            discouragement of More Sensible Spies, Sent about other Business.
                        23d
                        I Beg Your pardon, My dear General, to Give You so much trouble in Reading My Scribles—But We are going to
                            Sail, and My last Adieu I must dedicate to My Beloved General—Adieu, My dear General, I know Your Heart So Well that I
                            am Sure no distance Can Alter Your Attachement to me.—With the Same Candor, I Assure You that My love, My Respect, My
                            Gratitude for you are above Expressions, that on the Moment of leaving You I more than ever felt the strength of those
                            friendly ties that for Ever Bind me to You, and that I Anticipate the pleasure, the Most Wished for pleasure to be again
                            With you, and By my zeal and Services to gratify the feelings of My Respect and Affection. Adieu, My dear General, Your
                            Respectfull and tender friend
                        
                            Lafayette
                        
                        
                            Will you pleased to present My Compliments and Respects to Mrs Washington, and to Remember me to gnl
                                Knox, & gnl lincoln.
                        

                    